J-A29007-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.D.D.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    M.D.                                       :
                                               :
                       Appellant               :   No. 462 WDA 2019

                Appeal from the Order Entered March 12, 2019
     In the Court of Common Pleas of Butler County Civil Division at No(s):
                             F.C. No. 12-90161-C


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED JANUARY 10, 2020

        M.D. (Mother) appeals from the custody order dated March 12, 2019,

that set out the custody arrangements for A.O.D. (Child), born in September

of 2010, between Mother and J.D.D. (Father), after its reconsideration of its

prior November 9, 2018 order as requested by Father. The March 12, 2019

order provided that Father was to continue primary custody of Child, with

Mother being awarded partial custody of Child every other weekend and one

or two evenings during the week with no overnights. Mother’s custody time

was to be held in a public location and without any contact with her four adult

children. After an extensive review, we affirm.

        The relevant scope and standard of review in custody matters are as

follows:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29007-19


     [T]he appellate court is not bound by the deductions or inferences
     made by the trial court from its findings of fact, nor must the
     reviewing court accept a finding that has no competent evidence
     to support it. … However, this broad scope of review does not
     vest in the reviewing court the duty or the privilege of making its
     own independent determination. … Thus, an appellate court is
     empowered to determine whether the trial court’s incontrovertible
     factual findings support its factual conclusions, but it may not
     interfere with those conclusions unless they are unreasonable in
     view of the trial court’s factual findings; and thus, represent a
     gross abuse of discretion.

     R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009)
     (quoting Bovard. Baker, 775 A.2d 835, 838 (Pa. Super. 2001)).
     Moreover,

           on issues of credibility and weight of the evidence, we
           defer to the findings of the trial [court] who has had
           the opportunity to observe the proceedings and
           demeanor of the witnesses.

                 The parties cannot dictate the amount of weight
           the trial court places on evidence.      Rather, the
           paramount concern of the trial court is the best
           interest of the child.     Appellate interference is
           unwarranted if the trial court’s consideration of the
           best interest of the child was careful and thorough,
           and we are unable to find any abuse of discretion.

     R.M.G., Jr., supra at 1237 (internal citations omitted). The test
     is whether the evidence of record supports the trial court’s
     conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa. Super.
     2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014).

     Mother raises the following five issues for our review:

     1. Did the trial court commit an abuse of discretion and/or error
        of law when, after entering an initial order granting Mother
        partial physical custody, the trial court then entered a
        reconsidered order that reduced Mother’s partial physical
        custody, when no new evidence and no new testimony was
        provided?


                                    -2-
J-A29007-19



      2. Did the trial court commit an abuse of discretion and/or an
         error of law by offering no new findings of fact and opinions, or
         any kind of explanation, for reversing its initial decision and
         issuing the reconsidered one?

      3. Did the trial court commit an abuse of discretion and/or an
         error of law when it simply signed Father’s proposed
         reconsideration order without making any changes, even
         including the same clerical errors and Father’s certificate of
         service, and not attaching the general custody policies?

      4. Was it contrary to the best interest of … [C]hild for the trial
         court to reverse itself and reduce and limit Mother’s partial
         physical custody, after the trial court had allowed … [C]hild to
         have additional partial physical custody with Mother for four
         months, and where there was no new evidence suggesting any
         harm had come to … [C]hild from the additional partial physical
         custody time with Mother?

      5. Did the trial court commit an abuse of discretion and/or error
         of law by reducing and limiting Mother’s partial physical
         custody where the following [23 Pa.C.S.] § 5328(a) factors
         were neutral or in Mother’s favor: (1), (3), (4), (5), (7), (8),
         (9), (10), (11), (12), (13), (14), and (15)?

Mother’s brief at 4.

      In its opinion, the trial court set forth a factual and procedural history

of this case and included information relating to the testimony of various

witnesses.   In addition, the trial court discussed and applied the custody

factors contained in 23 Pa.C.S. § 5328. The court also explained its reasons

for issuing the March 12, 2019 order now on appeal. Most notably, the court




                                     -3-
J-A29007-19



mentioned the high conflict and contentiousness of this custody case that does

not appear to have lessened over the years.1

       We have reviewed the certified record, the parties’ briefs, the applicable

law, and the thorough, well-reasoned opinion authored by the Honorable

Kelley T.D. Streib of the Court of Common Pleas of Butler County, dated May

24, 2019. We conclude that Judge Streib’s opinion properly disposes of the

issues presented by Mother in this appeal. Accordingly, we adopt the trial

court’s opinion as our own and affirm the custody order on that basis.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2020




____________________________________________


1 We point out that the present appeal is the second one that Mother filed with
this Court that has considered the custody of Child. See J.D.D. v. M.D., 151
A.3d 1131 (Pa. Super. 2016) (unpublished memorandum).

                                           -4-
                                                                                        Circulated 12/31/2019 03:30             PIV1.




                                            OF BUTLER COUNTY, PENNSYLVANIA
               IN THE COURT OF COMMON PLEAS


      .7: D,   D.
Immerimes                                         )
                                                  )
                    Plaintiff                     )

                                                                        F.C. No. 12-90161-C
          v.                                      )
                                                  )
       M                                                                                                      (=i
fla11181/1011A                                                                                        m
                                                                                                              frt
                                                                                                              1-1       0
                                                  )
                                                                                                      g       9,
                                                                                                                        0
                    Defendant                     )                                   ,;
                                                                                                          1

                                                                                                              tid
                                                                                                                        o
                                                  )                                                                     04
                                                                                                ;Qs                 i    ipt;

                                                                                                                         1
                                                                                                      ttg     o
                                                                                                La
                                                                                           N.
                                      19251a) MEMORANDUM OPINION


         111111MINIMilt ("Mother")          and1
                                              T.p,          D.
                                                                 ("Father") are the     pents    to A.O.D.

                                                                                       19,
                                             10, 2010, and Child was born on September
("Child"). Mother and Father married on June
                                                                         20, 2017. Child                                Is
                                      30, 2013, and divorced on November
2010. The parties separated on August
                                                                                     (age 20),
               of issue to the marriage. Mother also has four other children, Edward
the only child

                                        (age 17), from her previous relationship
                                                                                                with..
Henry (age 19), H.G. (age 17), and A.G.



                                                                                        custody litigation.
           Since the separation     the parties have engaged in lengthy high conflict
                                                                                Court following
 The present appeal involves an appeal
                                       from a custody Order issued by the Trial

                                      by Father. For the clarity of the issues
                                                                               presented, the         factual
 a   Motion for Reconsideration filed

                                       will presented in this Court's discussion
                                                                                 of Mother's fifth
 and procedural history of this matter

 (and final) matter raised on appeal.


     N.G. and A.G. are now 18 years
                                    old.

                                                        1
                                                                                               is
                                         case, procedurally and
                                                                factually, what is not complex
       While this case is highly complex

                                                 an error when it issued
                                                                         its first Order granting
                           This Court committed
the basic issue at hand.
                                                                        Court's Findings of Fact,
                physical custody as this Order was not supported by the
mother partial
                                                                               Father filed    a   Motion for
                                 were filed with the Order.
nor its 16 Factor Analysis, that
                                                                  review of the record, specifically
                 requesting   this court correct that error. Upon
Reconsideration
                                                                                            in fact
                                     16 Factor Analysis, this
                                                              Court recognized that it had
this Court's Findings of  Fact  and

                                      issued  a new Order, which
                                                                    addressed the error and was
erred. Consequently,     this  Court

                                       Findings and Analysis
 consistent with its previously issued
                                                                             not asserted in her       Concise
                                    noted that Mother has
        From the outset, it must be
                                                                                   this Court's
              Matter  Complained   of on Appeal  that the record does not support
 Statement of
                                                                            Findings or the 16
                    asserted that the  previous Order was supported by the
 Order, nor has she
                                                                by relying on       a   basic position that the
 Factor Analysis.        Mother attempts to side-step this fact

 courts should put form over substance.
                                                                      cases is:
         The Superior Court's scope
                                    and standard of review In custody

                                                                is of the broadest type and
                                                                                                our standard is
                                        order,  our    scope
          In reviewing a custody                                                                               by
                                   We    must   accept     findings   of the trial court that are supported
          abuse of    discretion.
                                                                                    making independent factual
                        evidence    of record,  as our role does not include
          competent                                                                         and weight of the
                                                        regard to issues of credibility
          determinations. In addition, with                                                   and assessed the
                       we   must   defer   to  the   presiding trial judge who viewed
          evidence,                                                                       court's deductions or
                       first-hand.   However,      we are not bound by the trial
          witnesses                                                                             the trial court's
                                                           Ultimately, the test is whether
           inferences from its factual findings.                                                       reject the
                                                as  shown      by  the  evidence of record. We may
           conclusions are unreasonable                                                                         in
                             the trial court  only   if  they  involve an error of law, or are unreasonable
           conclusions of
                                                           trial court.
           light of the sustainable findings of the
                                                                                                45 A.3d 441,
                                  201, 207-208 (Pa.Super. 2015), (citing C.R.F., Ill v. S.E.F.,
   R.L.P. v.R.F.M.   ,   110 A.3d

   443 (Pa.Super.2012) (citation omitted)).

                                                          2




                                                                                                                     0 cc
                                                      in  custody matters  should be accorded the
                                      court employs
       [T]he discretion that a trial                    the proceeding and the lasting
                                                                                       impact the
                               the  special nature   of
       utmost respect, given                                                knowledge gained by a
                        on the lives of the parties concerned. Indeed, the
       result will have
                                                      custody   proceeding  cannot adequately be
                                               in  a
       trial court in observing witnesses
                                         by a printed record.
        imparted to an appellate court
                                                                            (citations omitted)).
                    Ketterer  v. Seifert, 902 A.2d 533, 540 (Pa.Super.2006)
ILL, at 208 (citing
                                                                                         as they raise
                                         Mother's first two Concise Statements together
         The Trial Court will  address


the similar issues. Mother asserts:
                                                and abuse of discretion
                                                                        and/or error of law
                1.   Did the trial court commit
                                                                  Mother additional physical
                                                      order granting
                     when, after entering the initial

                                                   entered     a   reconsidered order that reduced
                     custody, the trial court then
                                                                             and no new
                                                        when no new evidence
                     Mother's partial physical custody,

                     testimony was provided?


                                                                                        of by
                                        commit   and  abuse of  discretion and/or error
                 2. Did the trial court
                                                                                  explanation,
                                                      and opinion, or any kind of
                    offering no new findings of facts
                                                             issuing the reconsidered   order?
                      for reversing its initial decision and
                                                                                     of Fact and
                             Oder at issue needed no additional evidence or Findings
          Simply stated, the
                                                                                                         as
                                      an error. The purpose of
                                                                     a   motion for reconsideration,
  Opinion as it was simply correcting
                                                                                                    See,
                                                                  its prior decision for error.
  was filed in this case, is   to allow the trial court to review
                                                                         that purpose of a motion
                     v. Pennsy Supply, 595 A.2d 1211 (1991) (reasoning
  Gemini Equipment
                                                                     In fact, the basis of Father's
                       was to have trial court review its decision).
  for reconsideration
                                                                       granting partial physical
                        was that this Court erred in issuing the Order
   Motion to Reconsider


                                                     3



                                                                                                              1:7   qc---;
                                                                      Analysis of the 16 Factors
        to Mother on the basis that this Court's Findings of Fact and
custody

did not support its Order.2 Upon
                                 review, this Court Agreed.
                                                                                   necessary to
                          of whether additional testimony, briefs or argument are
       The determination
                                                                    lies within the trial court's
           a prior order pursuant to a motion for reconsideration
reassesses
                                                                                                                       motion
                                                           (Pa. 1993) (explaining, "Since
                                                                                                                   a

sound discretion.        Moore v. Moore, 634 A.2d 163, 167

                                                                 of the trial court, the trial court is
for reconsideration       is   addressed to the sound discretion
                                                                               briefs or argument are
 obviously in the best position             to decide if additional testimony,

                                       its original order.")                         Father's Motion to Reconsider
 necessary to the court in reassessing
                                                                               that the original
                                        then -existing record. Father asserted
 required only the consideration of the
                                                                             of the 16 Factors.
                                     Court's Findings of Fact and Analysis
 Order was not supported by the
                                                                                    had chosen to
               this Court took no  additional evidence. in fact, if the Trial Court
 Consequently,

                                             as Mother now asserts,
                                                                          this Court would have
 take additional  evidence  or  testimony,

                                    in doing so as it would exceed
                                                                     the scope of Father's Motion
 committed an abuse of discretion

  to Reconsider.
                                                                                      its Findings of
                      no  authority exists requiring the court to re -file or reissue
         Furthermore,
                                                                    based upon these filings. The
  Fact or 16 Factor Analysis when
                                   correcting an erroneous order

                                      was the previously filed Findings
                                                                        of Fact and Analysis of the
  only support for the Order at issue

                                                          Findings of Fact and Analysis
                                                                                         of the 16
                          the trial court to issue "new"
  16 Factors. To require

                                                                                                          initial Order granting
                              that  Mother   has  not   asserted that the record supported this Court's
  2
    I1 is interesting to note
                                                                                          in its Findings of Fact and in its 16
                         custody.  As in fact, it did not. This Court specifically found
  her partial physical                                                                                          committed by
                                                                             the Child had occurred and was
           Analysis, pursuant  to the  second factor, that past abuse of                                                better
  Factor
                                                     is a continued risk of harm
                                                                                  to the Child, and that Father could
                                        that there
  member of Mother's household,                                                Pursuant to Mother's 5th Matter Complained
                                                                                                                                of
                        physical safeguards   and supervision of the Child.
  provide adequate
                                      this factor weighs against her.
  on Appeal, Mother admits that

                                                                  4
                                                                                    than put
                                  to those  previously filed, would do nothing more
Factors, which would be identical
                                                                                  Trial Court
                                     over-taxed court  system. Consequently, the
form over substance in an already
                                                                      at issue.
                                   of discretion in issuing the Order
committed no error of law or abuse
                                             Statement:
          Mother next asserts in her Concise
                                                      abuse of discretion and/or
                                                                                 error of law when
                  3.   Did the trial court commit and
                                                                          order without making
                       it simply signed Father's proposed reconsideration
                                                                                                 of
                                even including the same clerical errors and Father's certificate
                       changes,

                                                              custody policies?
                       service, and not attaching the general

                                             Complained of on Appeal is
                                                                        wholly without merit
           Mother's 3rd Statement of Matters

                                                   Again, Mother does not claim
                                                                                that the
                          put form over substance.
 and continues to attempt
                                                                                       Rather,
                                                of Fact or Analysis of the 16 Factors.
        not supported by this Court's Findings
 Order is
                                                                                own order, but
                  the Order on the basis that the Trial Court did not draft its
 Mother chalinges
                                                                     Findings and Analysis of
                  proposed order after an examination of the Court's
 adopted Father's

 the   16 Factors.

                                                                          if the court    agrees with the
                                         a party's proposed order
           Courts are permitted to adopt
                                                                                    exists for a
                      This has been a common practice for centuries. No requirement
  terms of the order.
                                                                                            only
                                                        to signing. To require so, would
                                          proposed order prior
  court to "make changes" to          a



                                    over-worked court system.
  increase the burden on an already
                                                                                         provide no
                           allegations of clerical errors and failure to attach policies
            Mother's vague
                                                                                                  harm
                                                                     Again, Mother has alleged no
  basis   to   establish an abuse   of discretion or error of law.
                                                                                       fact, /other has not
                                             or failure to attach the policies.
                                                                                  In
  resulting from any specific clerical error
                                                                    the inadvertently attached copy
                   what the alleged clerical errors are, other than
   even identified
                                                        5



                                                                                                              CCE
                                                                                basis to reverse
                        of Service. Nonetheless, the claims of error provide no
of Father's Certificate
                                                                                    are clear on the
                    Trial  courts are permitted   to correct clerical errors which
this Court's Order.
                                                                         Consequently, these errors
                    and   do  not require  an exercise of discretion.
face  of the record
                                                                                erroneous order to
               as a basis  to  vacate the  Order at issue and reinstate the
 cannot serve
                                                      is seeking.3 Stockton v.
                                                                                 Stockton, 698 A.2d
                              custodial time  as she
 provide Mother increased

                                                This outcome would only serve
                                                                              to elevate form over
 1334, 1337 n. 3 (Pa.Super.1997).

                                   in the best interest of the Child.
 substance, which is certainly not

         Mother next issue presented provides:
                                                                     child to reverse itself and reduce
                   4. Was it   contrary to the best interests of the
                                                                                                    the
                                                            custody, after the court had allowed
                        and limit Mother's partial physical

                                                                      custody with Mother for four
                        Child to have additional partial physical
                                                                                        had
                                                       new evidence suggesting any harm
                        months, and where there was no
                                                              partial physical custody time with
                        come to the Child from the additional

                        Mother.
                                                                                         physical
                                              flawed premise that the additional partial
          Mother's position is based upon the
                                                                                  supported by the
            time erroneously awarded  to her in the initial order was proper and
  custodial
                                                                                 The fact that she
                        the Analysis of the  16 factors. in fact, it was not.
  Findings of Fact  and
                                                                         not supported by the
              partial physical custody time based upon an Order that was
  experienced

  record does not give rise to       a   basis to continue this time.




                                                                                                                       the
                                                                                         it would prefer to wait until
                   has the  authority to correct  the clerical errors at this moment,
  3
   While the Court
                                                                              in this already convoluted case.
                                      so as not further muddy the waters
  Superior Court address this appeal

                                                               6



                                                                                                                             r- r" r
                                                      physical custody should continue simply
       Moreover, Mother's contention that the partial
                                                                                   to the
            new evidence [has been admitted in Court] suggesting any harm had come
because "no

                                           standard. First and foremost, the
                                                                             this Court did not
achild" while in Mother's care, is not the

                                           was based on the old evidence                      of harm that
base its Order on any new evidence, rather

                                             by the second factor of the statutorily
                                                                                     required
occurred while in Mother's care, as mandated

                        Again, Mother concedes in her 5th issue that
                                                                     this factor weighs.against her.
 16 Factor Analysis.

                                                that the Courts are required to place              a   child in
 It has never been the law of this Commonwealth

                                                   to emerge that              a   child has been victimized
 harm's way and sit back and wait for new evidence

                                     history of harm. To do so would fly in the face
                                                                                     of the best interest
 again when there has been       a



 standard.

                                                                  of on Appeal requires                       a
         Mother's fifth and final Statement of Matters Complained

                                                     of this case.             In her final claim, Mother
 consideration of the procedural and factual history

 asserts:

                       Did the trial court commit an abuse of discretion
                                                                         and/or an error of law by
                 5.

                                                                       custody where the following
                       reducing and limiting Mother's partial physical

                       §5328(a) factors were neutral or in
                                                           Mother's favor: (1), (3), (4), (5), (7), (8),

                       (9), (10), (11), (12), (13), (14) and (15).




            On September 13, 2013, Father          filed   a   Complaint for Custody averring, inter alia,

                                                   Child from sexual abuse perpetrated by
                                                                                          her
 concerns of Mother's parental capacity to protect

                                             sexually abused by her brother, Edward.
  half-sister, H.G., who had previously been


                                                           7




                                                                                                                  D   CC-
                                                                     regarding custody,
                                      numerous petitions and motions
Additionally, both parties have filed

                                              pursuant to 23 Pa.C.S.A. §6101-6122.
including petitions for protection from abuse

                                                        in 2014, the Court was forced
                                                                                      to continue the
           Prior to the initially scheduled trial dates
                                                                                to investigate
                                           and Youth Services Agency ("Agency")
trial to permit the Butler County Children
                                        Child. As                a   result of these allegations, the Court
claims of sexual abuse between H.G. and
                                                                                     15, 2014.
                  Lozzi, Esq. as the guardian ad litem for Child ("GAL")4 on October
appointed Rebecca

                                    indicated finding of abuse, H.G. subsequently
Although the Agency did not make an

                                               sexual conduct towards Child.
acknowledged that she engaged in inappropriate
                                                                           28, 2014, October 29, 2014,
            Following      a   five-day trial on October 27, 2014, October

                                     2014, the Court entered an Orders
                                                                       granting Father
 November 24, 2014, and November 25,

                                               partial physical custody.
 primary physical custody, subject to Mother's
                                                 25 and 26, 2014. After the presentation
                                                                                         of a
       A custody trial was scheduled for August
                                                                                 ("CYS") to
                                             County Children and Youth Services
 Motion to Continue the case to allow Butler
                                                                                          said
                                                was issued on August 25, 2014 granting
 conduct their investigation, an Order of Court
                                                                                        times
                                                Mother's custody time to take place two
 Motion. The same Order of Court also directed
                                                                                  permitted any
                                           or in a public setting. Mother was not
 per week for two hours, either supervised
                                                                                          from
            with Child.  Lastly, the same  Order prohibited Mother's oldest son, Edward,
 overnights

                                                 The five day custody trial was held on October
 being around Child at any time, for any reason.
                                        2014.
 27, 28, and 29, 2014, and November 24,


  4   23 Pa.C.S.A. §5334

                                        on January 2, 2015. A Motion for
                                                                         Reconsideration was expressly granted.
   The initial custody order was issued
                                                                                on July 6, 2015. The Pennsylvania
  s

                                             2015. Mother filed a tiemly appeal
  The final custody order was dated June 29,
  Superior Court affirmed this court's decision.

                                                          8



                                                                                                                    n   cc
The court made the following findings of fact.6
                                                         investigations into the allegations of
       There have been two referrals to CYS to conduct
                                                                                       abuse of
sexual abuse against Child. In September of
                                            2013, CYS received a call reporting sexual

                                         This report was numbered. After an investigation
Child, naming Father as the perpetrator.

ensued, CYS concluded that the report was unfounded.

                                                                   and continuously "rocking." In
       However, Child was masturbating excessively in public
                                                  conducted after a report was received alleging
August of 2014, another CYS investigation was
                                                              as the perpetrator.? However, due to
sexual abuse of Child this time naming Child's sister, aphr
                                                         the ability of Mother and Father to keep
the age of the alleged sexual abuser, CYS investigated
                                                        of the allegations. CYS intake investigator,
 Child safe in the home rather than the criminal nature
                                                 children, Child, Father and Father's paramour,
 Sue Counts, interviewed all of the filarallne
                  G-
                                                        interviewed Child two times. During CYS'
 Mother, 11111111111111, and his paramour. Ms. Counts

 interview with Mother, Mother acknowledged
                                                 that Child "rocks" and Mother began to discuss
                     14- *di
                             that Ms. Counts believed to be inappropriate
                                                                          for Child to hear. Ms.
 matters in front of        MO
                                                        to Ms. Counts that after consulting with
 Counts stopped the discussions. Also, Mother explained

 the Child's pediatrician, Mother chose to ignore
                                                   Child's rocking and masturbation believing

 Child would out-grow the behaviors.

                                                      lila. AIM was               "extremely emotional" during the
             Ms. Counts also interviewed
                                                                                             ht. G.
                                                              to the situation. AM expressed to Ms.
 interviews       and expressed her fear of Mother's reaction

                                                  said anything about the incident with Edward.
  Counts that Mother told her she should not have


  6   For context, the findings of fact from the
                                                 first custody trial are set forth.

      This report was not numbered.
  7




                                                                  9



                                                                                                                     CCO
                                                                                     k.6-.           ff.&
However, when Ms. Counts sat down in a meeting with Mother
                                                           and 111111111111111111%,                AM denied

that Mother ever told her that she should not have said anything.

                                                                           their observation that
        During the interviews with Mother's other children, they expressed
                                                                                                        6-,
                                                                  Furthermore,                     111111,    Henry
Child had been masturbating for "as long as they could remember."
                                                           take sides with Edward. Mother
and AM. reported bullying by Edward, and that Mother would

failed to redirect Edward when he acted out. Furthermore,
                                                           when Edward was interviewed he
                                                           N. C..     el/1Lp
                                                                     MIME    that he should not
expressed knowledge of the allegations of sexual abuse by 1010,
                                                                  to

                                                         providing him information.
have been privy to. Ms. Counts concluded that Mother was

                                                                   stated that he stayed mostly
        Ms. Counts further testified that when interviewed, Edward

at Mother's home or at friends' homes. However,
                                                Edward testified before the Court that he

stayed at his father's home fifty percent of the time. This
                                                            Court found Edward's testimony not

                                                         about the hostility, secrecy, and denial
credible on that issue. Ms. Counts expressed concerns
                                                            in 2013, and denied that there were
within the family. Mother was hostile during her interviews
                                        114.
 any issues with Edward.  Furthermore, MOIR   expressed that she should never have talked about

                                                        After CYS' observations of the home, it
 "the incident" which raised concerns with Ms. Counts.

 was concluded that there were no safety issues at
                                                     Mother's or Father's respective homes. CYS

                                                           sexual programs at Allegheny General
 recommended follow up services at Clover for Edwards,
                                                                       //, a.
                                                        counseling for walk   and that the children
 Hospital for Child, play therapy for Child, individual

 were not to be left alone. Furthermore, it was
                                                recommended that Child, Mother and Father

 should have separate psychological evaluations.

                                                                 that Edward seek treatment at Clover. It was later
 8 During the Armstrong CYS investigation, it was recommended
                                                      that Edward never completed his treatment. It was also
 learned, during the Butler County CYS investigation
                                                      compliance and completion of Edward's treatment.
 reported that Mother was not cooperative in assuring
                                                          10



                                                                                                                      ccr
                                                                                             the custody
                     indicated   that  the parties  are trying to address the issues through
       Ms. Counts
                                                                                            parent wants
             therefore   the safety   threat is being  addressed. CYS concluded that no
system and,
                                                                                                   ensure
                 hurt,  but they  are  having   difficulties in reaching an agreement on how to
any child to be
                                                                                                 will help
                    the   safety  of the other  children,  and that their hope is that the Court
Child's safety  and
                                                                                                    by an
                                                    The investigation by CYS was concluded
to set up guidelines for them to follow.
                                                                                     were taking the steps
            between    the parties that  Child  begin services. Mother and Father
 agreement
                                                 for Child.
necessary to implement appropriate services

                          was  made  on November   4, 2014 alleging Child had been sexually
        A  new allegation

                                  made by Child's AGH therapist after Child revealed
                                                                                       had     MP
 abused by WO.    This report was
                                                                                    a new act or the
              Child's  "private parts". There is no evidence as to whether this was
 contact with
                                                                                    with the family
                                              that CYS currently has an open case
 report of a prior act. Ms. Counts testified
                                                                                       continue with
                                                Ms. Counts recommended that Child
 and, is developing a Family Service Plan.
                                                                                          evaluation.
                                            and all the children have a psychosexual
 therapy at AGH and Mother, Father,
                                                                                            this was
                she recommended      that Child  and NM have no further contact until
 Furthermore,

  "worked out".

                                                                                           involved in
                                                 director of Totin Family Services, was
         Christina Totin, licensed therapist and
                                                                                          Services for
                                          and Child were referred to Totin Family
  home visits with the parties. Mother
                                                                                                  with
                                                   house "two to three" times. She discussed
  supervised visits. Ms. Totin visited Mother's
                                                                                     the issues should
                                            the children with adult issues, and that
  Mother the importance of not involving
                                                                                           she thought
                                                was very upset during her visits because
  remain between Mother and Father. Mother




                                                      11.




                                                                                                             Co   CC'
                                                   but didn't think [she] was getting much
                                                                                            help."
the services were put in place to help her family,
                                            Ms. Totin felt unsafe and had to leave the home.9
She became threatening to the point where
                  fYi.
                                                                           of Child. She observed Child's
         1.1111.....              is the Paternal Grandmother

                                                    redirect Child. She reported that the behavior
masturbation on several occasions and attempted to
                                                             Grandmother has observed Child and
of Child has lessened over the last several weeks. Paternal
                                                            is "very good" with Child and has no
Father's paramour, MO together and indicated that'll"

concerns for Child's safety or well-being           with
                                                            4.*            in 2013. Father introduced               to
          Father met his current girlfriend,          limanimm,
                                             has two children, ages 15 and 11. On the weekend
Child in December of 2013 as a "friend." She
                  4.11                       1.5
           2014, JO,   Father, Child and alINI   two children went on vacation to Washington
of July 4,

                                                  the game of "love and touch" where "love and
 D.C.. During that trip, Child talked a lot about
                                                        the lower section of your body."I° This
 touch live in your underwear and they scurry around
                                                             4
           441%
               concern. During the same vacation,                 also observed Child masturbating; however,
 caused

 at that time, it was not excessive.

          4.14.                                         trip at the end of July 2014, to Orlando,
         410, Father and the children went on another
                                                                                               in
         where  IND has a time share. During that trip, Child's masturbation became excessive
 Florida
                                                                                           or public. MN
 that she was masturbating all         of the time regardless of whether it was in private
                                                                                            upset,
                                              her children were becoming "very confused,
 addressed the situation at that time because
                                                                                              that
                                             to redirect Child, Child got angry and responded
 and looking for guidance." When imp tried
                                                                                             Upon
                                              behavior continued throughout the vacation.
 "my mommy likes it when I do this." Her

                                                                                              threatening manner" and
                                                 face" and "throwing her arms in the air in a
   Ms. Totin testified that Mother was "in her
 9

 that she no longer felt "welcomed" in the  home.A.
                                                 idisiiimip
                                                                     I-I
     How Child described the game as   reported by Father and
                                                             12



                                                                                                                         CC-,
                                                        Father's counsel to discuss the situation.
returning from their vacation, Father and ilon met with

in      indicated that,   if Father were to need   it, she would be able to assist him with the day-to-day

childcare.


          allmump is the father of Mother's other children, not at issue in the instant matter.
                                                   together. They share custody with the
He and Mother never married and have four children

children on a week on, week off basis. Edward and              NM were in his care when the sexual abuse
                                                        was residing in Mississippi. She
between the two children occurred. At that time, Mother
                                                               that Edward began his treatment
returned to Pennsylvania in December of 2009. Father indicated
                                                          but he did not finish. " The other
at Clover and was subsequently released from the program,

three children were required to go to victim counseling.

                                                                     Mother and 11.18111111111,
           Currently, through an Order of Court in Armstrong County,

 share custody of their children on a week on, week off
                                                        basis; however, Edward does not follow

 that schedule. Contempt actions were filed in Armstrong
                                                         County regarding the custody schedule

                                       alleges that Mother allows Edward in her house on
                                                                                         IIMIMINEINSII
 of Edward, where
                                                    from Mother, she would insist that he lie to
 weeks. Father testified that before his separation
                                                   has concerns that Mother is allowing
 police about the whereabouts of Edward. The Court

 Edward in her home around Child.

                                                                                                      be a
            During his testimony,     I L   1      1   informed the Court that, at times, Edward "can




                    -
                                                     on the major issues in the children's lives.
 bully" and that Mother does not keep him informed
                                                  Henry was hit by a car while riding his bicycle.
 For example, Mother did not inform Father I2that

                                                 to poor attendance.
      Edward was discharged from the program due
 11




 " Father here is
                                                          13



                                                                                                             qg'
                                                                                            K.&
                                                                 in their schedules. X1110
Mother does not inform    him of school activities or of changes
                                                                                  have inquired why
                   that the children bring up adult issues with him, in that they
further indicated
                                                                                               topics
                            for Mother.  He  concluded   that Mother discusses inappropriate
he is being  a  "problem"

around the children.

                                                                                   and is currently
                         resides approximately   25 miles from Father's residence
      Mother currently
                                                                                                she
                          School  District. She currently resides in the home where Father and
employed at the Freeport

resided while they were an intact couple.
                                                                                              to
                      when Father   and Mother   were  still an intact couple, Mother wanted
        During a time
                   h        4 G-.                     was only agreeable to pursuing
                                                                                      custody of
 pursue custody of  wand   11111110  however, Father

  1-1         4 4-                     hand, did not want to split up the twins.
MO      not Mil% Mother, on the other
                                                                                          Child stopped
         All five children were residing with
                                                    Mother until August of 2014, when
                                                                                             are required
                       indicated   that she  is willing to make whatever accommodations
 living there. Mother
                                                                                               visits with
                          more    time  with   Child.  When    Mother was having overnight
 by the Court to have
                                                          0.1,1
                                    bottom  bunk      Viand
                                                   with             Child would sleep in the other bunk
 Child, she would sleep    in  the
                                                                                              she knew if
                        own   room,   and Mother     placed a door alarm on the door so that
 bed. Edward had his
                                                                                        the day.
                                            left Edward alone with the children during
  Edward ever left his room. She never
                                                                                      Father would
          Mother typically took Child to
                                           her medical appointments, but sometimes
                                                                                           for Child
               May  of 2014, Mother  received  an email confirming a doctor's appointment
  take her. In
                                                                                         and Father
             Father  did not inform  Mother.   Mother went to the doctor appointment,
  of which
                                                                               should not be in the
            upset that Mother  was there  and advised the doctor that Mother
  became
                                                                                the exam room with
                      Mother was  able to attend the appointment and stayed in
   room with Child.

                                                     14



                                                                                                             CC,
                                                                                    16, 2014.
                                       had another doctor's appointment on October
Child through the appointment. Child
                                                      Our Family Wizard. Mother was in the
Father informed Mother of the appointment through
                                                                                          was
waiting room when Father and Child arrived,
                                               and Child sat with Mother until her name
                                                                                          into
                                             and doctor that Mother was not allowed to go
called. Father announced to the waiting room

the exam room with Child.

                                                     30, 2013 where Father pushed Mother
       An incident occurred sometime prior to August

                                       sustained bruises on the back             of her legs from the
and she fell into the bunk bed. Mother
                                                                                       belongings
incident. On August 30th of 2013, Mother
                                            locked Father out of the house and put his
                                                                                             Cross-
                                              him that she had locked him out of the home.
in the garage. She e -mailed Father to inform
                                                                                        third -party
                                               Custody exchanges were occurring at a
PFAs were filed by both Mother and Father.
                                                exchanges being held at her home because she felt
location. Mother was not agreeable to custody

 Father was a safety threat.

                                                                 she was tired until she would fall asleep.
         Mother testified that Child would "rock" when
                                                              she would redirect Child. In September
                                                                                                         of
               not  fall asleep,  Mother      indicated  that
 If Child did
                                                                                                       was
                                                    Child's "rocking" at daycare. Child's behavior
 2013, Mother spoke to Kids Sprout about
                                                                                                hear about
           the kids  and  teachers   at Kids   Sprout.  Mother stated that she was surprised to
 upsetting
                                                                                                and began
          behavior.   Mother   testified   that she  never had trouble with redirecting Child
  Child's
                                                                                                   rocking.
                on Child   rather  than  dresses.  Mother   never noticed anything other than the
 putting pants
                                                                                                 "rocking."
                                                  Mother recited where Child would not stop
  There was one time in July of 2014 that
                                                                                                behaved in
                 that this  was  the  first time  Child   behaved as such and Child has never
  She indicated
                                                        is not credible when discussing Child's
                                                                                                 behaviors.
  such a way  since.  The  Court  finds   that  Mother
                                                                                   is acting out.
                                         in denial about the degree to which Child
  The Court further finds that Mother is

                                                     15



                                                                                                              0 CCC
                                                                                                 until
                                  with   Child every   Tuesday   and Thursday from 5:00 p.m.
       Currently, Mother visits

                                  in  Butler. Mother   wishes to return to the custody schedule prior
7:00 p.m. at the Clearview Mall
                                                                                         is willing to
                           custody.  She  desires to  maximize her time with Child and
to Father getting primary
                                                                                          loves Child
                     orders  to make   that happen.   The Court recognizes that Mother
abide by any court
                                                                                                   the
                      to put  Child  in  danger,  but  Mother has a difficult time appreciating
 and does not wish
                                    to protect Child.
boundaries that need to be in place

                                        moved   to  Mississippi  in September of 2009, they were
        When Father and       Mother
                                                                                             program.
                         so that Father  could pursue  his education in the creative writing
 engaged. They moved
                                                                                                    in
                                 to  Pennsylvania  around   Christmas of 2009. Mother remained
 Father and Mother returned
                                                                                           and against
                          to her  other four kids due to the abuse perpetrated by Edward
 Pittsburgh to stay close
                                                                                                            He
                           on September     9,   2010.    At that  time, Father was living in Mississippi.
 1.1111. Child was born
                                                                                            in January of 2012,
                               for  some    time     to  be close to Child and Mother.
  came back to Pennsylvania
                                                                                          was born until Father
                   to Mississippi to  finish   his    schooling. From the time Child
  Father returned
                                                                                                              at
                                     primary      care   provider    since he was not working, but staying
  left for Mississippi, he was the
                                                                                                              to
                                       Father    provided     for Child  at that time. if Father was not able
  home to study. Both Mother and
                                                                                                          would
                                             the   times   when   Father   was studying for finals, Child
   care for Child during the day, such   as
                                                                                                            with
                                       was    living    in Mississippi,   Child remained in Pennsylvania
   attend Kids Sprout. While Father
                                                                                                          Father
                                        when     Mother     was  working.   During the summer of 2012,
   Mother and attended Kids Sprout
                                                           At  the  end  of summer   of 2012, Mother and Child
                                   abroad    program.
   was in Costa Rica for a study
                                                                                                               of
                                         All    three   of them   returned   to Pennsylvania together in July
   went to Costa Rica to visit Father.

   2014.




                                                         16



                                                                                                                    D CC4
                                                          that Child would not be around Edward
           When Child was born, Mother and Father agreed
                                                                                            with
                                                    During Mother's weeks of custodial time
 and that Edward would cease living with Mother.
                                                     house. A custody complaint was filed by
                                                                                             1116
 Edward, he would stay at Maternal Grandmother's
                                                                                  Mother to have
              in Armstrong County and "all of a sudden it became very import to
111111111111,


       back in her home." Mother's and Father's relationship began to deteriorate when Mother
Edward
                                              not want Edward around Child and therefore,
wanted Edward to live with them. Father did

 Mother threatened to throw Father out.

                                                       Father scheduled Child for surgery
        Child required surgery for her ear infections.
                                                 Mother did not attend the surgery and told
 following the recommendation by Child's doctor.
                                                                 and that Father "stupidly scheduled
 Father that, "if [he] needs help, [he] better ask [his] mother"
                                                    high deductibles. Father concluded that Mother
 the surgery" because they were going to have

 does not like medicine.I3

                                                           in Butler, Pennsylvania with Child.
        Father currently resides in a two bedroom home
                                                          College as a professor. Father has a
 Father is currently employed with Butler Community

 Bachelor's Degree in writing from the University
                                                  of Pittsburgh as well as a Masters in fine arts.
                                                                                      Father
 He also holds a PhD in creative writing from
                                              the University of Southern Mississippi.

                                                     concerns as to the content of Father's books,
 writes and publishes his material. Mother expressed
                                                                                            three
                                                   Father indicated that only approximately
 stating that they were sexual in nature; however,

 percent of his work is sexual in nature.




  13   Taken from Father's testimony on
                                        August 23, 2014,

                                                           17
                                                                                      a grandchild
                         love Child   unconditionally  and are very excited to have
       Father's parents
                                                                                          when he
                               has  been  very helpful  in assisting Father with daycare
close. Paternal Grandmother
                                                                                  Child at Paternal
                    full-time.  Father  and dip  spent two nights together with
began having Child
                                                    fear that Mother would "act
                                                                                 out" and come to
                     on  advice  of  counsel out of
Grandparents' home
                                    physical custody.
Father's home once he received sole
                                                                                              willing
                          individual counseling  for himself  as well as for Child. Father is
        Father sought out

                                           and to participate in individual
                                                                             counseling for himself.
to participate in counseling with Mother
                                                                                          parts" and
               working  with  Child  on teaching  her the difference between "private
He has been
                                                                                                  has
                                 touch"  and "inappropriate  touch." Child, in Father's opinion,
"public parts"  and "appropriate

 decreased her behaviors "drastically."
                                                                                              over time,
                     other  than  her  behavioral    issues which seem to have decreased
        Currently,
                                                                                                  out her
                        She has a routine   at Father's  house every day of the week. She picks
 Child is doing  well.
                                                                                          indicated that,
                but  Father  does  not  allow   her to wear dresses any longer. Father
 own clothes,
                                                                                                 Child is
               has  ceased   wearing   dresses,   the masturbation has been at a minimum.
 since Child
                                                                                    her behaviors when
              by  family  and  friends   who   help support her and help redirect
 surrounded
                                                                             is doing well there.
            Child   attends  daycare  at BC3 where Father works, and she
 necessary.
                                                                                                   2013.
                                was   appointed to conduct custody evaluations on November 18,
            Dr. Eric Bernstein
                                                                                       and Father's need
                                             lack of funds to pay for the evaluations,
  Some delays occurred due to Mother's
                                                                                           Court that Dr.
                                                 the appointments. It is noted by the
  for advance notice to be able to attend
                                                                                       prior to the CYS
               interviewed   the  parties and conducted his custody evaluations
  Bernstein
                                                                                    the parties, Father's
                   into the sexual    abuse allegations. Dr. Bernstein met with                     Mg:
  investigation
                                                    other children-Henry, imp, Edward
                                                                                               andallik.
   girlfriend, 11101111111111.11111., and Mother's
                                                     18



                                                                                                            CCC
 After the psychological testing of Father, Dr. Bernstein concluded that he is a well -functioning

 adult with a strong attachment to Child.      Dr. Bernstein concluded that Mother was overly

 guarded in the information she wanted to share, but there were no concerns with Mother's mental

 health. Mother is well bonded with Child. According to Dr. Bernstein's observation of the issue

of sexual abuse between Mother's oldest child and     MI it seemed as though the issue has been
 discussed and is no longer an issue. Mother stated that she closely supervises all of the

 interactions between the children, especially Child. Dr. Bernstein, however, doubted the

 statement that Mother closely monitored the children because "even the best parent cannot be in

the presence of the child at all times." Dr. Bernstein opined that it is not realistic for a parent to
                                                                                   gg.
constantly monitor a child or children at all times, and considered that          Mb        acted in a

babysitting role to Child as reported by Mother's other children. Furthermore, Father and          S.
simin had     concerns on how closely Child is monitored in Mother's home. Dr. Bernstein

received information about "the incident" through Mother, Father, and     111011111111t.   Edward also

admitted to one incident between he and   gm.
                                                                                       4.   6,1,

        With regards to Mother's other children, Dr. Bernstein recommended that        UM receive
in -home family counseling due to the concern for risk of harm towards Child and/or any other

child in the home; that Edward attend psychological therapy sessions with someone who deals

with sexual abuse offenders; and that the parties attend counseling to help deal with their issues.


       The Court appointed Guardian Ad Litem, Rebecca Lozi ("GAL"), to represent Child's

best interests. She visited both Mother's and Father's home and spoke to both parties on multiple

occasions. The GAL spoke with Mother about the alleged sexual abuse and indicated that




                                                 19




                                                                                                         D   CCC1
                                                                                    Circulated 12/31/2019 03:30 PM




                                                     for Edward and blame towards Father.
Mother exhibited minimal concern for Child, sympathy

Mother did not express any sympathy for lank or
                                                Child.


                                                         to keep Child safe. Specifically that
       The GAL expressed concerns about Mother's ability
                                                      it comes to protecting Child versus getting
Mother is not a physical harm to Child but that, when
                                                          the GAL does not believe that Mother
in trouble if a violation of a Court Order were to occur,
                                                                           allowing Child to be around
would protect Child. The GAL is not comfortable, at this time,
                11. (4....                                                             and/or supervised
Edward  and/ors            unless it is cleared by both of their respective counselors

by a mutual third party. However, the GAL indicated that
                                                                     Mother should have some custody

                                                                 an ongoing fear that, once Edward
time in her home if the other children are not present. There is
                                                            not he is present when Child is in
turns eighteen, Mother will have no control over whether or

the home.

                                                                        was pending. On
        The parties continued to litigate matters while the 2015 appeal
                                                                          as well as a Petition to
February 2, 2016, Mother filed a Petition for Contempt and Special Relief
                                                                    no appeal was filed. On
Oppose Relocation. The petitions were denied on April 21, 2016, and

May 12, 2016, Father filed a Petition for Special Relief and
                                                             a Petition for Contempt which was

scheduled for a hearing. However, more pleadings continued to
                                                              be filed. Mother filed a Petition

                                                                        Contempt and Special
for Special Relief-Custody and Father filed a Petition for Enforcement,
                                                                        7, 2016. No appeal was
 Relief. All petitions were consolidated for a hearing held on November

 filed from this court's order of December 22, 2016.

                                                                         the modification was
                Pursuant to Butler County Local Rules of Civil Procedure
                                                                  custody conciliator's
 scheduled for a custody conciliation on October 17, 2016. At the


                                                    20



                                                                                                                D    Di(
            recommendation , the conciliation was continued until November 22, 2016, to effectuate

proper service of the petition on Father and the GAL.


                   Following status conferences on March 9,2017 and June 8 , 2017, the parties

agreed to updated custody evaluations and a pre-trial conference was set for December 4, 2017)4

The custody evaluation was not completed, so the conference was continued to March 26, 2018,

and trial dates set.


           On November 8, 2018, the Court's findings of fact and memorandum were filed. On

December 6, 2018, Father filed a Motion for Reconsideration which was expressly granted. No

additional testimony or evidence was placed on the record. On March 12, 2019, the Court

entered its final custody order. Mother timely filed the instant appeal.


                    The Court's findings of fact as filed on December 8, 2018, are as follows:15


Child is seven years old and attends first grade at Moraine Elementary School in the Slippery

Rock School District. Child is aware of the constant conflict and custody litigation between her

parents, in part, because Mother continues to inappropriately discuss custody issues with Child

specifically relating to Child's relationships with her half-siblings.

           Child has been diagnosed with Adjustment Disorder and has been attending individual

therapy with Dr. Annie Preis, a licensed psychologist, since June 15, 2015. Child appears to

benefit from therapy particularly as it relates to the trauma associated with her sibling

relationships. Child continues, however, to exhibit rocking or masturbatory behavior and other

14 The scheduling order refers to a "status conference" however the conference met the requirements of a pre-
trial conference pursuant to the Pennsylvania Rules of Civil Procedure.

Is   The substance of the findings remains unchanged. Minor grammatical and clerical errors have been corrected.

                                                         21




                                                                                                                   120   g'71
inappropriate sexualized behaviors as she did prior to the last trial in 2014. Mother denies that

Child masturbates or "rocks" during her custodial time. However, both Child's kindergarten and




                      -
first grade teachers observed her masturbate at school.        Child was easily redirected by the

teachers.       Father's paramour testified that Child frequently masturbates and inappropriately

kisses and touches her. This information was shared with Child's therapist.

        Father lives in a five -bedroom home in Prospect, Pennsylvania with his paramour,     Nal
            ,   and              two children. Father and   fir!
                                                              44.
                                                                      have dated for approximately

six years, and have lived together for approximately four years. Since the last trial, Father has

participated in therapy with Robert Miller of PBS Mental Health Associates. At the beginning        of

his therapy in February 2015, Father was attending therapy bi-weekly, but now attends on a

monthly basis. Father reports that he has benefited from the therapy as it relates to parenting

skills and co -parenting techniques.

       Father works as an adjunct professor at the University of Pittsburgh and the Butler

County Community College. Father's work schedule is flexible; however,                   is able to

provide childcare during evenings when he is teaching. Father's parents,       a" and 411M11.ni).




OMNI,       live in Windber, Pennsylvania and also provide Father with childcare on occasions,

and are actively involved in Child's life.    timinlemla observes      Child masturbate frequently

following Mother's custodial period.         Child will inappropriately kiss             neck and

touch her breasts. She states that she and Father encourage Child's relationship with Mother.

The Court finds her testimony credible.

       Father was in therapy as directed by the Court. However, he did stop attending for a

period of time and resumed following a status conference.



                                                  22




                                                                                                         r-
       Father does not communicate well with Mother. Father did not invite Mother to Child's

kindergarten teacher's meeting. Father admitted to taking pictures through Mother's living room

window, and failed to respond to Mother's Our Family Wizard email regarding same.

       Father has no objection to Mother's religious training of Child. However, he was evasive

in answering whether he would agree to Child participating in first communion. Father is not

entirely credible as to his willingness to communicate with Mother and support her religious

training of Child.

       Father testified that he has no mental health diagnosis.

       Father admitted to writing a "role play by adults" story approximately twelve years ago.

The story is sexually explicit regarding child/parent sexual acts. He also wrote a published story

regarding a husband cheating on his wife that he described as "magic realism".

       Mother lives in a three -bedroom home in Sarver, Pennsylvania, approximately forty-five

minutes away from Father. Mother works as an administrative assistant for the Freeport Area

School District on a full-time basis and also works part-time cleaning offices.

       Mother has been attending bi-weekly, individual therapy with Susan C. Thompson,

L.C.S.W. of Allegheny Associates in Psychiatry since December, 2014.              Thompson reports

Mother's general progress and treatment goals relating to Mother's own self-esteem. However,

Thompson acknowledges Mother's therapy does not address any issue relating to the abuse that

occurred to Mother's children. When asked why Mother's therapy did not include a treatment

goal or treatment plan relating to the abuse issues, Thompson indicated that she was not provided

all of the information from Mother regarding the abuse. Mother has failed to provide credible

evidence that she has addressed her attitude and insight in the sexual abuse between Edward,

H.G. and Child. Consequently, Mother also failed to provide credible evidence that she has the

                                                23




                                                                                                     D
insight and willingness to put protective boundaries in place for
                                                                  the safety and well-being of

                                                                    made a founded report of
Child. Mother testified that the reason Children and Youth Services
                                                                    was babysitting H.G.
abuse regarding Edward and H. G. was because Edward acknowledged he
                                             K
She went on to say that Edward's Father,                 was responsible for Edward's treatment

                                                                               his treatment
following the abuse, and that, "it was MEM fault" that Edward did not complete

plan.
                                                                                her brother and
        Mother enjoys the added supports from her extended family, particularly
                                                                           events approximately
sister-in-law. Maternal Uncle testified that the family comes together for

15 to 20   times per year.   However, he stated that his interaction with Mother's children has

                                                                         he is not aware of the
decreased. Similar to his testimony at the first trial, he admitted that
                                                                     not aware of any alleged
details regarding the sexual abuse between Edward and H. G., and was
                                                       th other*
abuse between H.G. and Child. He explained that       11111110111   private and I didn't ask a lot of

                                                                        to be unaware of the
questions." Despite the results of the last custody trial, he continued
                                                                             even for the well-
allegations and did not appear to be interested in gaining more information,

being of his own children. He simply states that, "our kids are
                                                                never alone." Conversely,

                                                                          between Edward and
Mother's sister-in-law did testify that she was aware of the sexual abuse
                                                                       is very supportive of
H.G.    Maternal Grandmother did not testify. Although Mother's family
                                                                   unwilling to accept or have not
her and involved in Child's life, it is clear that they are either

been provided all of the details regarding the sexual abuse between
                                                                    Mother's children.

                                                           participated in individual therapy to
        Child has four half siblings. Since 2015, H.G. has
                                                            Her therapist was made aware of the
address her prior sexual abuse at the hands of her brother.
                                                             time, H.G. has resolved issues as to
allegations of sexual behavior by H.G. toward Child. At this
                                                          she is dealing with the grief and loss
her own abuse and does not identify as a victim. However,
                                                 24




                                                                                                        o   C
                                                                 for the current custody
associated with her separation from Child, and feels responsible
                                                                      Giant Eagle located directly
provision. H.G. is a junior in high school and works part-time at the

across the street from Mother's home.       She is involved with extra-curricular activities and,

                                                                     She presented as a well-
specifically, plays soccer for the Freeport Area Soccer Association.
                                                               tone.            She did not appear
spoken, polite young lady who spoke in a methodic, thoughtftil

nervous, but rather prepared for the situation.
                                                                          but rather had a
       H.G. described that she never had an intent of hurting her sister,
                                                                      She denied that she ever
"curiosity about breast feeding" when she attempted the act on Child.
                                                                           touched her private
"touched her sister inappropriately," despite Child's disclosure that H.G.
                                                                             Mother's attorney
parts in November of 2014. She further explained that prior to speaking with
                                                                                activity with Child.
on this most recent litigation, she was "not sure of the allegations" of sexual
                                                                             to discuss and
        H.G. described her three-year counseling sessions as being primarily
                                                                    with her father.             She
resolve stressors H.G. may be experiencing such as school or issues

describes the relationship with her father as tense, but improving. She
                                                                        believes that her father
             6.
                                                                          She testified that she has
and 1010.11111111.0turned against her after the 2014 custody trial.
                                                                   and explained, "and now we
briefly discussed the prior sexual abuse from her brother, Edward,

are happy and we don't think about it anymore... [it is]
                                                         not our concern anymore...like my

family and   1,   we don't worry about it anymore."       H.G. did not testify as to resolving or

discussing any issues related to Child not having contact with her.

        Henry is 19 years old and resides with Mother except
                                                             during her custodial periods with

                                                         father. However, according to OM
child when according to Mother he usually stays with his
 J5.
MIMI he often leaves his father's home and secretly returns to Mother's home or otherwise
                          ..17C
meets Mother and Child.      eigitit/010 was      credible in her testimony. A.G. is H.G.'s twin

                                                  25
                                                                   to                      He is exhibiting
brother and is 17 years old. A.G. is obsessed with Child according
                                                                        11111111111111P.



                                                       and has drawn explicitly sexual "beasts"
behavior issues at school, leading to assault charges,

performing sexual acts. He is currently on probation.
                                                                        1111111111.1. as physically
       1111101111. described the relationship between H.G. and
                                                         and that H.G. shut down until
aggressive by H.G., constantly running away from custody
                                                   dramatically changed in attitude, and she
approximately five months prior to trial where she
                           K.G.                                         11101011/111111       testified that
would leave notes for 1111.11.11111 to call the custody evaluator.
                                                        I.5'4         testimony was very credible.
there is now conflict between H. G. and her father. 111.11111.1111111
                                                                              However, they do not
       Mother and Father communicate via Our Family Wizard.
                                                                                      however
communicate well.     Mother and Father had difficulty agreeing to Child's therapist,
                                                           exhibits show that Father reads
ultimately they agreed to Dr. Pries. The Our Family Wizard
                                                              requests for information which
Mother's emails, but does not respond to them despite several
                                                           exchanges, doctor's appointments,
should be shared between the parties such as school folder
                                                     was taking pictures through the living
and daycare information. In November of 2015, Father
                                                             after Mother's request.
room window in Mother's home. Father provided no explanation
                                                               investigation in July, 2017,
        Butler County Children and Youth Services conducted an

which was deemed unfounded.
                                                                        in her custody. She
        Mother denies observing any regressive behaviors by Child while

                                                           Child by a different name than she did
 denies discussing custody issues with Child. Mother calls

 in 2014, and different from what Father calls her.     Mother attends most medical appointments

 with Father and Child. Mother describes Child as willful.




                                                 26




                                                                                                               D C1C
       Mother's testimony 'was often unresponsive to the questions asked. Mother's testimony

was very negative regarding Father, and she did not reveal any admirable qualities of
                                                                                      Father or

his parenting. Mother refers to Child's clothes as "mommy clothes" and "daddy clothes".

       Additionally, according to the principal at Child's school, Mother is rude and constantly

communicates with the school secretaries wanting information from the school even though she

has been directed by the principal and the school superintendent to stop communicating with
                                                                                            the

secretaries. Father appropriately communicates with the school.

       Mother's Our Family Wizard exchanges also demonstrate that Mother will continuously

ask Father the same questions over and over. However, it appears that Father does not always

respond to her. Mother requested that Father inform her on Our Family Wizard of when Child

last ate prior to custody exchanges. Father has not met her request.

       Extra-curricular activities continue to be an issue between Mother and Father. Mother is

secretive, and does not discuss with Father enrolling Child in activities prior to doing
                                                                                         so.

                                                                                       Child can
Currently, Mother enrolled Child in soccer without discussing it with Father, however,

not attend the practices and only attends games when in Mother's custody. Mother did
                                                                                     provide

Father with the game and practice schedule.       Father does not take Child to either during his

custodial period.

       Mother's unwillingness, or in the alternative, inability to understand and appreciate the
                                                                                               and has
serious nature and safety concerns as it relates to Child's interactions with her siblings is,
                                                                                      Mother
always been, the principle point of conflict between the parties. Father alleges that
                                                                                   or the
routinely permits her other children to be around Child without Father's knowledge

Court's permission.



                                                 27




                                                                                                         D   C77
           I*     '5   -4 art ed,)
      411111111111111111.1.
                                        T'S
                                     ONINIMMIllit, has lived with
                                                                    K 4,
                                                                    ONO for six years.   Over the last two
        K.G.                                                              During that time
years, MOM. and Mother have exercised shared custody over their children.
           sTs.
      MEM whom the Court found to be credible, recalled several occasions where one or
period,
           K.
more of 11110111111 children were unaccounted for, and, on at least two of
                                                                           those occasions were

found to be with Mother while she was exercising custody over Child            - in direct violation of this
Court's Order. Conversely, Mother denies permitting her children to be
                                                                       around Child without

                                                                           in this regard.
Father's knowledge; however, the Court does not find Mother to be credible
                                                                                     fact, Mother
          Mother continues to minimize the sexual abuse suffered by her children. In
                                                                            is not a victim of
testified that H.G. "complied" with Edward's abuse, thus implying that H.G.
                                                                            by highlighting the
rape. Mother continues to minimize the impact of the trauma caused to Child
                                                                                   because of
fact that Children and Youth Services could not classify H.G.'s actions as "abuse"
                                                                               H.G. exited the
H.G.'s age at that time. To that end, when prompted by the Court to wait until
                                                                              with H.G. still in
courtroom before testifying about the sexual abuse that H.G. endured, Mother,
                                                                                  between her
the courtroom, indicated that she felt comfortable testifying about what happened

children in front of H.G.
                                                                                     times since the
          Child's Guardian Ad Litem testified that she met with Child at least eight
                                                                                  2014 trial. She
previous trial. She explained that Child experienced grief and loss following the

testified that Father was not sensitive enough to Child's grief and loss and
                                                                             Mother feeds it. She

explained that Child understands and acknowledges that conflict between
                                                                        Mother and Father

which creates a stressor for Child. She is aware of adult issues including
                                                                           Mother's views on the

custody matters. Child expresses guilt for the outcome of the 2014 trial and
                                                                             Mother's reduction

                                                                                        Child
of parenting time. Due to Mother's emotions and the conflict between Mother and Father,
                                                                                 Ad Litem
expressed that she no longer feels comfortable confiding in Father. The Guardian
                                                          28




                                                                                                               C -7C
opines that Child benefits from her therapy with Dr. Pries and should continue to participate.

She also opines that Father needs insight into Child's need for more of a relationship with

Mother.

       The parties participated in a custody evaluation with Dr. Eric Bernstein, Psy. D. As a

result of the evaluation, Dr. Bernstein rendered his opinion to a reasonable degree of

psychological certainty making the following recommendations to the Court:

       1.  [Father] should retain primary custody. [Mother] should receive custody every
       other weekend from Friday through Sunday. In addition, [Mother] should receive
       two evenings per week. The evenings allow for opportunities to give more input
       into [Child's] everyday activities and education. I am mindful of the distance
       between the parents['] homes as well as [Mother's] custodial time with her older
       children. By having evenings rather than overnights, [Child] will be less
       burdened with transition between homes.

       Ido not support [Mother] receiving supervised visits. While there are allegations
       of her photographing her daughter in the nude and inappropriate parent/child
       boundaries, the allegations are not substantiated.

       2. The parents should continue usage     of OFW as a resource and communicate on
       a weekly basis.

      3. Each non -custodial parent should receive daily phone contact with [Child].

      4.    Both parents should attend individual counseling as per the Court's Order.

      5. [Child] should continue attending counseling as per the      Court's Order.

      6. All adults should refrain from pressuring [Child] with adult related information
      and pertaining to the separation from her siblings. The therapist is in a more
      appropriate position to discuss [Child's] feelings and thoughts about the custody
      matter, should such issues arise.

      7. Upon receiving information from Dr. Ann Preiss, I will issue an addendum,
      should the new information affect the recommendations.

      8. I   defer to the Court to determine about sibling contact.

      9. Reconsideration should be an ongoing process, assessed with input from the
      child's therapist, GAL, and of course, the parties as well.

                                                 29




                                                                                                 P S7Q
Father's Exhibit 1, at 19-20.

        Dr. Bernstein   completed a full custody evaluation with the family and issued a report on

March   1,   2018. The Court requested, and all parties consented, and addendum to the report

                                                                                             on
considering collateral information from Dr. Pries, Child's therapist. An addendum was issued

March 7, 2018.

        Dr. Bernstein    testified that Child attended the evaluation with a pre-planned agenda

having appeared to be influenced. He described her as purposeful in making her position known

and that Child's point of view is an "exact match" to Mother's.        He opines that Child feels

pressured and thus places pressure on herself. Mother and Father's constant conflict also places

stressors on Child.

        He can make no definite conclusion as to whether or not Child was the victim of sexual

abuse. However, he testified that Child's acting out is consistent with sexual abuse. He is

concerned if the facts show Child is masturbating.

        Dr. Bernstein did not change his opinion or recommendation based upon Dr. Priess'

information. Dr. Bernstein does observe that Child "is subjected to felt conflict, pressure, and

even confusion about the basis of her parent's discord." Child is unable "to fully appreciate the

significance of her situation." He concludes that Mother pressures Child. He notes that Father

and 711818/Innii "provide support, supervision and exposure to opportunities" which provides

Child a "stable, secure and safe home environment." While Mother is loving, he opines that she

is "singularly focused" and this impacts her parenting decisions which in turn pressures and

burdens Child.




                                                 30



                                                                                                     171   rot.
        As to Mother and Father, he opines that neither have shown significant improvement in

 co -parenting. Their communication level is adequate, at best.

    Of note in   Dr_   Bernstein's report is the following:
                       mci-he                                         4.19-
                 wataffiimaii, view the Court,                   Nimaalisaview,
                 and Ms. Lozzi as biased, unjust, and unfair in their respective
                 views. She does not appear to appreciate the impact of her
                 decisions. For example, she discounts [Child's] initial allegation
                 of misconduct against [H.G.] and instead, adopts [Child's] weak
                 attempt to explain the allegations as a jo     attempt to fool the
                 therapist and OCYF. She disregards                  and other's
                 reports about [Child's] sexual acting out behaviors as well.
                 Consequently, [Child] is encouraged to independently resolve
                 feelings related to the alleged mistreatment. iiiiimegigit filo/4er
                 encourages [Child] to desire reunification with [H.G.], the very
                 person who may have offended her.

        The facts presented at this trial support Dr. Bernstein's perspective. In fact, based upon

the facts presented, the Court concurs with Dr. Bernstein's observation that it is curious how

Child feels such loss of separation from siblings with whom she has been separated for four

years with very little memory of time spent together. The evidence and testimony presented at

trial supports that it is Mother's pressure to reunify her family that keeps Child's grief and loss

alive. Dr. Bernstein testified that the majority of the felt loss is by Mother not the children.

       In rendering his opinion, Dr. Bernstein noted:

       [a]s much as [Mother] should receive additional custody, Iv she will adjust and
       accommodate is uncertain. She shares custody with                     and needs to
       restrict her other children from access to [Child], until at which point, the Court
       orders otherwise.

Id. To that end, Dr. Bernstein testified that his recommendation to grant Mother additional

custody time would be impacted if it were true that Mother permitted her other children to be

around Child in direct violation of this Court's Order.



                                                    31




                                                                                                      D   DQ1
       To reiterate given the protracted discussion of the facts, child custody actions are

governed by the Child Custody Act, 23 Pa.C.S.A. §§ 5321-5340. The primary concern in any

custody case is the best interests of the child. E.R.       v.   J.N.B., 129 A.3d 521, 527 (Pa. Super.

2015). "The best -interests standard, decided on a case-by -case basis, considers all factors that

legitimately have an effect upon the child's physical, intellectual, moral, and spiritual

wellbeing." Saintz   v.   Rinker, 902 A.2d 509, 512 (Pa. Super. 2006) (citing Arnold        v.   Arnold,

847 A.2d 674, 677 (Pa. Super. 2004)). The factors to be considered by a court when awarding

custody are set forth at 23 Pa.C.S.A.   §   5328(a).

       (a) Factors.-In ordering any form of custody, the court shall determine the best
       interest of the child by considering all relevant factors, giving weighted
       consideration to those factors which affect the safety of the child, including the
       following:

       (1) Which party is more likely to encourage and permit frequent and continuing
       contact between the child and another party.

       (2) The present and past abuse committed by a party or member of the party's
       household, whether there is a continued risk of harm to the child or an abused
       party and which party can better provide adequate physical safeguards and
       supervision of the child.

       (2.1) The information set forth in section 5329.1(a) (relating to consideration of
       child abuse and involvement with protective services).

       (3) The parental duties performed by each party on behalf of the child.

       (4) The need for stability and continuity in the child's education, family life and
       community life.

       (5) The availability of extended family.

       (6) The child's sibling relationships.

       (7) The well -reasoned preference of the child, based on the child's maturity and
      judgment.



                                                       32




                                                                                                           D   CO"'
       (8) The attempts of a parent to turn the child against the other parent, except in
       cases of domestic violence where reasonable safety measures are necessary to
       protect the child from harm.

       (9) Which party is more likely to maintain a loving, stable, consistent and
       nurturing relationship with the child adequate for the child's emotional needs.

       (10) Which party is more likely to attend to the daily physical, emotional,
       developmental, educational and special needs of the child.

       (11) The proximity of the residences of the parties.

       (12) Each party's availability to care for the child or ability to make appropriate
       child-care arrangements.

       (13) The level of conflict between the parties and the willingness and ability of
       the parties to cooperate with one another. A party's effort to protect a child from
       abuse by another party is not evidence of unwillingness or inability to cooperate
       with that party.

       (14) The history   of drug or alcohol abuse of a party or member of a party's
       household.

       (15) The mental and physical condition of a party or member of a party's
       household.

       (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

       In deciding the best   interests for the children, the Court applies the factors as follows:

       (1) Which party is more likely to encourage and permit frequent and
       continuing contact between the children and another party?

       Neither party encourages a relationship between Child and the other parent. Father is not

trustful of Mother. Mother blames Father for her loss of full-time parenting. However, Mother

demonstrates secretive behavior which fuels Father's lack of trust.           Father does follow the

custody orders, and there is no evidence that Father prohibits Mother's relationship with Child.




                                                  33
However, Father needs to appreciate that Child desires a relationship with her Mother and that

Child is experiencing loss due to the custodial arrangement.

       (2) The  present and past abuse committed by a party or member of the
       party's household, whether there is a continued risk of harm to the children
       or an abused party and which party can better provide adequate physical
       safeguards and supervision of the children.

       This issue underscores the conflict between Mother and Father.          The record clearly

established at the 2014 trial sexual abuse between Child's older siblings, Edward and H. G. The

record clearly established at the 2014 trial sexual contact by H.G. on Child. There has now been

over four years since the last allegation. However, Mother, Child and H.G. continue to minimize

the events and while Mother         and H.G. claim to have resolved the issues in therapy, the

testimony does not support that. Additionally, the perverse violent pictures drawn by A.G. are at

the very least concerning. The Court draws a negative inference that Mother was not concerned

about A.G.'s drawings and not seeking any counseling for the motivation behind the drawings.

The Court would have concerns about Father's writings, however, they are twelve years old and

there is not current evidence to support Mother's argument that Father is sexually perverse. In

the custody order dated June 29, 2015, the Court relied upon Child's therapist to recommend

when Child could and should have contact with H.G. There is no evidence of record from which

this Court could conclude whether reunification with Child's siblings is in her best interest. The

Court must rely on Child's therapist to drive that issue. The question before the Court is limited

to the parenting time which is in   Child's best interest. Of important note is that this Court did

not restrict contact between Child and her brothers, Henry and A.G.      Rather, the Court left that

to the agreement   of the parties in conjunction with Child's therapist. However, after viewing

A.G.'s drawings and the totality of the circumstances of this case, including but not limited to,


                                                 34




                                                                                                       0 COI
 the sexual abuse history, the Court finds that Child does not have the insight or protective

 capacities to address future possibilities of sexual victimization and should, therefore, not have

 unsupervised contact with A. G. to provide safety for Child. Mother continues to be secretive

 and minimizes the need for safety of Child.           Father can better provide adequate physical

 safeguards for Child.

         (2.1) The information set forth in section 5329.1(a) (relating to consideration
         of child abuse and involvement with protective services).

         This factor weighs in favor of Father. All current investigations and reports by Children

 and Youth Services are unfounded.

         (3) The   parental duties performed by each party on behalf of the children.

         Each parent performs their parental duties, in that Mother and Father both adhere to the

needs of the child during their respective parenting time. Accordingly, this factor does not weigh

in favor of either party.

         (4) The need for stability   and continuity in the children's education, family
         life and community life.

         Father provides the more stable life for Child. Mother demonstrates hostility toward

Child's teachers and school personnel. Mother's lack of insight and poor parenting decisions

impact Child's stability.

        (5) The availability of extended family.

        Both parents have available extended family. Even though Child could attend Mother's

extended family functions, there was no evidence that she does so on a regular basis. There was

no testimony that Child interacts with Mother's extended family.      Father's parents are active in

Child's life.

As such, this factor weighs in favor of Father.

                                                  35
        (6)   The children's sibling relationships.

        See Factor 2 for additional analysis.      Child has minimal to no relationship with

any of her siblings.    She has not spent substantial time with them for over four years.

There is a large age difference between Child and her siblings. Child's therapist has

made no recommendation for reunifying Child and siblings.

        (7)The well -reasoned preference of the children, based on the children's
        maturity and judgment.

        The Court considered Child's preference and accorded it little weight in light of Child's

age and maturity.

        (8) The attempts of a parent to turn the children against the other parent,
       except in cases of domestic violence where reasonable safety measures are
       necessary to protect the children from harm.

       Here, there is no evidence to suggest that either parent attempts to turn the child against

the other parent.

       (9) Which         is more likely to maintain a loving, stable, consistent and
                     party
       nurturing  relationship  with the children adequate for the children's
       emotional needs.

       Father is better equipped to provide a stable environment free from potential safety

       threats. Mother and Father are both capable to maintain a nurturing relationship with

       Child. However, Mother continues to lack insight into the emotional harm done by H.G.

       toward Child, and its unfortunate long-lasting consequences. Mother pressures Child and

       contributes to Child's feelings of guilt.

       (10) Which       party   is   more likely to attend to the daily physical, emotional,

developmental, educational and special needs of the children.




                                                   36




                                                                                                     D   COL
        This factor is not an issue, in that both parents are willing and able to attend to the daily

physical, emotional, developmental, educational, and special needs of the child. Accordingly,

this factor does not weigh in favor of either party.

        (ii) The proximity of the residences of the parties.
        Mother and Father live approximately forty-five minutes away from each other.

        (12) Each party's availability to care for the children or ability to make
        appropriate child-care arrangements.

        This factor is not an issue, in that both parties enjoy the added support from extended

family to provide childcare or use appropriate child care providers.

        (13) The level of conflict between the parties and the willingness and ability
        of the parties to cooperate with one another. A party's effort to protect a
        child from abuse by another party is not evidence of unwillingness or
        inability to cooperate with that party.

        Here, there is a high level of conflict between Mother and Father. They are unable to

communicate in a reasonable or effective manner when it comes to making decisions on behalf

of Child. However, some of Father's unwillingness can be attributed to the abuse issues and

continued secrecy displayed by Mother. Accordingly, this factor does not weigh in favor of

either party.

        (14) The history of drug or alcohol abuse of a party or        member of a party's
        household.

        The parties agree, and the Court finds, that neither party exhibits any history of drug or

alcohol abuse.

        (15) The mental and physical condition of a party or member of a party's
        household.




                                                 37




                                                                                                        R   cgr7
        This factor is not an issue, in that the parties do not exhibit any mental or physical

limitations to care or provide for their child, and thus, this factor does not weigh in favor of

either party.

        (16) Any   other relevant factor,
         This Court was hopeful that since the first trial that Mother would come to fully

appreciate Child's needs, and specifically appreciate the effects    of Child's past sexual abuse.
Rather, the Court finds that Mother is hyper-focused on the goal of reunification of her children

and family as a whole rather than the specific issues which caused the current custody plan to be

mandated.

       The Court relied heavily on Dr. Bernstein's testimony and report. He wrote:
                     rapisother'
                                 presents as a loving mother who works hard
                to consider her daughter's best interests: At times, however
                she tends to be singularly focused upon the limits of her
                custody and separation of [Child] from her siblings. Her
                distraction appears to interfere with her parenting decisions
                and in turn, pressures [Child] to feel burdened with
                responsibility and unnecessary distress. [Child] separated
                from her siblings at age four years old. How much she
                appreciated and values the absence of a relationship with
                [H.G. and A.G.], who are approximately seven years her
                senior, is curious and in question. I susgethat [Child] is
                reminded of the separations by                   and
                therefore, pressured to seek reunification.
                                  rnoti-tr
                As loving as iiiiiiiiiiiimiRlipresents and even considering
                the strong bond shared with [Child], I am struggling to overlook
                her *dentification as a ictim and in particular, view of the Court,
                      the-r                     and Ms. Lozzi as collectively
                biased against her. By adopting such a view, she avoids accepting
                responsibility and therefore, continues in her quest to reunify
                the family without consideration for the potential impact toward
                [Child]. Are sibling relationships important? Of course, but not at
                the expense of a child's need for safety and welfare.



                                                38




                                                                                                     r   C.
        Mother's actions and attitudes are negatively impacting Child. Dr. Bernstein opined that

 Mother "further pressures her."

        Of major concern to this Court in the first trial was Mother's protective capacity to keep

 Child safe. Secrets and outright denial of abuse by Mother and extended family were red flags

 for whether Mother had a good faith desire to take the action necessary to protect Child.

Unfortunately, no evidence was presented at this trial to show positive change. In fact, Mother's

extended family testified that they really know little about the underlying issues.    The Court

does not expect Mother to share every detail of the prior documented abuses with her family, but

there should be a basic understanding of what is needed for appropriate supervision. Even more

concerning is that Child's siblings aren't acutely aware of the family dynamic of sexual abuse.

Dr. Bernstein wrote "H. G. and A.G. expressed uncertainty and confusion as to why Child is

separated from her siblings".      One of the primary reasons for this Court's order preventing

contact between Child and some of her siblings was so that H.G. and Child could productively

receive therapy as to the prior sexual abuse in addition to Child's physical safety. The June 29,

2015, Custody Order, paragraph 2, prohibits contact between Child and H. G. until such time as

Child's therapist recommends _otherwise. [emphasis added] Paragraph 4 of that order states,

"Once Child's therapist recommends that it would be in Child's best interest to have contact with

H.G. and /or Edward, either party may petition the Court to begin the appropriate, therapeutic,

supervised or monitored visits." Of note, there was never a no contact provision in the June 25,

2015, Custody Order between Child and Henry or A.G.

       The approximate three years between the two custody trials has not proven to be a time of

growth for either party or Child. The Court's hope in 2015, was that through individual therapy

and co -parenting counseling, the Child and her siblings would heal from the tragic sexual

                                                39




                                                                                                     D   COO
encounters between them, that Mother would gain insight and learn and demonstrate protective

capacities for Child, and that both parents would learn to co-parent effectively. Unfortunately,

none of those goals were met.       This case is not about finding fault as to any of the prior sexual

 encounters between Edward and H.G. or H.G. and Child, but rather it is about Mother's

 unwillingness or inability to gain a protective capacity of one child over the others.       Mother

 continues to focus on a make-believe world rather than deal with the realities her children

experienced.     It is this Court's continued hope that through counseling she will gain the

necessary insight to provide a safe environment for Child, and the transparency needed to gain a

modicum of trust by Father.        Finally, the Court encourages Father to work in counseling on

recognizing Child's need to have a relationship with her Mother and ways he can help Child with

her own grief and loss.

       The competent evidence of record supports this Court's Order at issue. Mother's final

issue is simply an attack   of the credibility and weight of the evidence afforded by the Trial Court

to which deference is given. Because the Trial Court's conclusions are reasonable as shown by

the evidence of record, this Court did not commit an abuse of discretion and/or an error of law by

reducing and limiting Mother's partial physical custody.




                                                               BY THE COURT




                                                               Kelley T. D. Streib, Judge




jla
                                                  40




                                                                                                         Dcar